DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10631737. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
US Patent 10631737
Current application 
13.  A method for determining a vascular state score, the method comprising: 

receiving, in a processor, a computerized model that is representative of vascular segments of a patient;  

determining, via the processor, locations of potential lesions in the representation of the vascular segments by analyzing a degree of narrowing of at least one of a cross-sectional area, a diameter, or a radius along the representation of the vascular segments; creating, via the processor, an unstenosed computerized model from the computerized model by virtually enlarging the at least one of 
the cross-sectional area, the diameter, or the radius of the vascular segments at the determined locations of potential lesions;  for each potential lesion: 

determining, via the processor, a vascular state scoring tool ("VSST") score based on at least two of (a) a morphometric quantity of the potential lesion, (b) a distance of the potential lesion from a branch point in the plurality of vascular segments, (c) a sub-tree dominance of the potential lesion, 
that is related to the potential lesion, (f) an indication of tortuosity that is related to the potential lesion, (g) an estimated calcification that is related to the potential lesion, (h) an estimated thrombus that is related to the potential lesion, (i) a bifurcation/trifurcation classification that is 
related to the potential lesion, (j) a bifurcation/trifurcation angulation that 
is related to the potential lesion, or (k) a vascular position of the potential lesion, and 



determining, via the processor, a severity of stenosis, for each of the potential lesions, based on a comparison of a first blood flow parameter value of the potential lesion in the computerized model to a second blood flow parameter value of the potential lesion in the unstenosed computerized model; and 

displaying, via a user interface that is in communication with the processor, the severity of stenosis in conjunction with the VSST scores for the potential lesions.


obtaining, in a processor, a computerized model that is representative of vascular segments of a patient; 







creating, via the processor, an unstenosed computerized model from the computerized model by virtually enlarging at least some locations of the vascular segments of the computerized model; 



determining, via the processor, vascular state scoring tool ("VSST") scores for vascular locations along the vascular segments based on at least two of (a) a morphometric quantity of the vascular location, (b) a distance of the vascular location from a branch point in the plurality of vascular 

determining, via the processor, a severity of stenosis for the vascular locations based on comparisons of first blood flow parameter values at the vascular locations in the computerized model to corresponding second blood flow parameter values at the same vascular locations in the unstenosed computerized model; and

displaying, via a user interface that is in communication with the processor, the severity of stenosis in conjunction with the VSST scores for the vascular locations.


Dependent claims 2- 12 and 14- 20 of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 9, 12- 14 and 17- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US PAP 2017/ 0041739).
As per claims 1 and 13, as best understood and as to the broadest reasonable interpretation, Taylor teaches obtaining, in a processor, a computerized model that is representative of vascular segments of a patient (i.e., 3D model) see for example fig. 1 and [106- 107]; 
creating, via the processor, an unstenosed computerized model from the computerized model by virtually enlarging at least some locations of the vascular segments of the computerized model see for example [0233] and fig. 23 (reproduced below) to disclose “the cFFR model (see the definition below) 54 shown in FIGS. 1 and 23 indicates that the lowest cFFR values (i.e., state score) and proposed treatments if a cFFR value is, for example, less than 0.75.  Accordingly, the computer system may propose to the user revising the solid model 320 to indicate a widening of the LAD artery (corresponding to the virtual enlarging)/ and or the LCX artery to simulate inserting stents in these coronary arteries.  The user may be prompted to choose the location and amount of widening (e.g., the length and diameter) corresponding to the location and size of the simulated stent;

    PNG
    media_image1.png
    508
    624
    media_image1.png
    Greyscale

Figure 25- 26 (reproduced below) and [234- 235] disclose modified cFFR model and values for treated (with stents) and untreated patients (without stents);


    PNG
    media_image2.png
    511
    403
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    460
    754
    media_image3.png
    Greyscale


determining, via the processor, vascular state scoring tool ("VSST") scores for vascular locations along the vascular segments based on at least two of (a) a main coronary arteries and the branches that extend therefrom and values for the inflow and/or outflow boundary conditions may be determined by noninvasively measuring physiologic characteristics of the patient, such as, but not limited to, cardiac output (the volume of blood flow from the heart), blood pressure, myocardial mass, etc.” see for example [113]; [138] discloses “location of lumen edges of the aorta and/or the main coronary arteries”; [0145] discloses “Calcium or plaque (causing narrowing of a vessel) may be detected (step 246) in the three-dimensional image 120 and removed from the model 220 and detection of the plaque by the computer system as having an intensity value below a set value or may be detected visually by the user”; [176] discloses “coronary arteries and/or the branches that extend therefrom”; [276] discloses “The sizes and locations of the individual segments 842 may be determined based on the locations of the outflow boundaries 324 (FIG. 8) of the coronary arteries (and the branches extending therefrom), the sizes of the blood vessels in or connected to the respective segment 842 (e.g., the neighboring blood vessels), etc.”; [285] discloses “determine the location and size of the branches 857 based on morphometric models (models used to predict vessel location and size downstream of the known outlets at the outflow boundaries 324 (FIG. 8)) and/or physiologic branching laws related to vessel size (step 850)”; [306] discloses “coronary arteries (and the branches that extend therefrom) and the location may be identified based on the assessment of the risk of plaque rupture and a probability of low perfusion due to the rupture of the plaque identified at that location”; [312] discloses “biomechanical analysis using the geometric analysis model 934 by computing various deformation characteristics, such as longitudinal lengthening (elongation) or shortening, twisting (torsion), radial expansion or compression, and bending, etc., of the patient's aorta, coronary arteries (and the branches that extend therefrom), and the plaque due to cardiac-induced pulsatile pressure”; [313] discloses “coronary arteries (and the branches that extend therefrom), the plaque, etc.).  To determine a change in the modeled geometry between different phases, branch ostia, calcified lesions, and soft plaque may be used as landmarks.  In the regions that have no landmarks, cross-sectional area profiles along a length of the modeled geometry may be used to identify corresponding locations between the two image frames (to "register" the two image frames).  Deformable registration algorithms based on raw image data may be used to extract three-dimensional deformation fields.  The calculated three-dimensional deformation field may then be projected to a curvilinear axis aligned with the modeled geometry (e.g., the vessel length) to compute tangential and normal components of the deformation field.  The resulting difference in modeled geometry (e.g., vessel length), angle of branch separation, and curvature between systole and diastole may be used to 389] discloses “a percentage of the total brain volume affected by a plaque rupture or embolization and occlusion (closure or obstruction) of a vessel at a given location in the arterial tree”;  [393] discloses “calculation of a cerebral perfusion risk index (CPRI) (step 1234), defined as a percentage of the total cerebral blood flow affected by a plaque rupture and occlusion of a vessel at a given location in the arterial tree.  The CPRI indicates a potential loss of perfusion to the brain tissue segments, rather than the volume affected as indicated by the CVRI)”; 
determining, via the processor, a severity of stenosis for the vascular locations based on comparisons of first blood flow parameter values at the vascular locations in the computerized model to corresponding second blood flow parameter values at the same vascular locations in the unstenosed computerized model (i.e., three-dimensional model of the left and/or right ventricle myocardium may be divided into perfusion segments or subvolumes.  Also, a patient-specific three-dimensional geometric model of the coronary arteries determined from medical imaging data may be combined with a morphometric model of a portion of the remaining coronary arterial tree on the epicardial surface or contained in the left and/or right ventricle myocardial all represented by the perfusion subvolumes to form an augmented model.  The percentage of the total myocardial volume downstream of a given, e.g. diseased, location in the augmented model may be calculated.  The percentage of the total myocardial blood flow at a given, e.g., diseased, location in the augmented model may also be calculated.  The augmented model may be used to compute coronary blood flow and myocardial perfusion.  The coronary blood flow model may also be modified until the simulated occlusion (closure or obstruction) of a vessel at a given location in the arterial tree.  The CVRI may be calculated based on the portion of the brain supplied by the vessels downstream of the given plaque, which may take into account the size of the plaque with respect to the size of the downstream vessels and the probability that the plaque may flow into different vessels based on the three-dimensional hemodynamic solution.  The CVRI may be assessed in diseased states, or before or after an intervention”, and      [0393] discloses a similar process (e.g., CVRI) for a cerebral perfusion risk index (CPRI);
displaying, via a user interface that is in communication with the processor, the severity of stenosis in conjunction with the VSST scores for the vascular locations (i.e., the artery or branch may be assessed to locate the functionally significant lesion(s).  The computer system or the user may locate the functionally significant lesion(s) based on the geometry of the artery or branch (e.g., using the cFFR (computed fractional flow reserve see the definition below) model 54).  For example, the functionally significant lesion(s) may be located by finding a narrowing or stenosis located near (e.g., upstream) from the location of the cFFR model 54 having the local minimum cFFR value.  The computer system may indicate or display to the user the portion(s) of the cFFR model 54 (or other model) that includes the functionally significant lesion(s)) see for example [206].

[0145] discloses “Calcium or plaque (causing narrowing/ stenosis of a vessel) may be detected (step 246).  In an exemplary embodiment, the computer system may automatically detect the plaque.  For example, the plaque may be detected in the three-dimensional image 120 (i.e., displayed) and removed from the model 220.  The plaque may be identified in the three-dimensional image 120 since the plaque appears as areas that are even lighter than the lumens of the aorta, the main coronary arteries, and/or the branches.  Thus, the plaque may be detected by the computer system as having an intensity value below a set value or may be detected visually by the user.  After detecting the plaque, the computer system may remove the plaque from the model 220 so that the plaque is not considered as part of the lumen or open space in the vessels.  Alternatively, the computer system may indicate the plaque on the model 220 using a different color, shading, or other visual indicator (i.e., VSST) than the aorta, the main coronary arteries, and/or the branches” and [324] discloses indices relating to plaque vulnerability may be quantified.
The online Wikipedia.org defines FFR (fractional flow reserve) as “Fractional flow reserve is a technique used in coronary catheterization to measure pressure differences across a coronary artery stenosis to determine the likelihood that the stenosis impedes oxygen delivery to the heart muscle”.
As per claim 2, Taylor teaches a three- dimensional model or a one-dimensional model see for example the abstract and fig. 1.
As per claim 3, Taylor teaches the vascular state score calculator is configured to relate at least one of the severity of stenosis or the VSST scores of the vascular narrowing of a vessel) may be detected (step 246).  In an exemplary embodiment, the computer system may automatically detect the plaque.  For example, the plaque may be detected in the three-dimensional image 120 and removed from the model 220.  The plaque may be identified in the three-dimensional image 120 since the plaque appears as areas that are even lighter than the lumens of the aorta, the main coronary arteries, and/or the branches.  Thus, the plaque may be detected by the computer system as having an intensity value below a set value or may be detected visually by the user) see for example [145]; [205] discloses “cFFR model 54 may be provided in color, and a color spectrum may be used to indicate variations in pressure throughout the model 54.  The color spectrum may include red, orange, yellow, green, blue, indigo, and violet, in order from lowest cFFR (which indicate a functionally significant lesion or other feature that may require intervention) to highest cFFR”; [206, 233, 249, 255, 257, 301, 319, 376, 389 and 393] also disclose similar limitation.
As per claims 4 and 17, Taylor teaches relate the VSST scores for the vascular locations to corresponding locations in at least one of the computerized model or the unstenosed computerized model; and relate the severity of stenosis for the vascular locations to the corresponding locations in at least one of the computerized model or the unstenosed computerized model, and wherein the user interface is configured to display at least one of the computerized model or the unstenosed computerized model with the related VSST scores and severity of stenosis shown adjacent to or overlaid on the corresponding vascular locations within the representation of the vascular segments geometric model of the coronary arteries determined from medical imaging data (corresponding to displayed data) may be combined (e.g., overlaid) with a morphometric model of a portion of the remaining coronary arterial tree on the epicardial surface or contained in the left and/or right ventricle myocardial wall represented by the perfusion subvolumes to form an augmented model.  The percentage (corresponding to scores) of the total myocardial volume downstream of a given, e.g. diseased, location in the augmented model may be calculated.  The percentage of the total myocardial blood flow at a given, e.g., diseased, location in the augmented model may also be calculated.  The augmented model may be used to compute coronary blood flow and myocardial perfusion.  The coronary blood flow model may also be modified until the simulated perfusion matches a measured perfusion data within a prescribed tolerance) see for example [301]; [376] also discloses similar limitation.
As per claims 5 and 20, Taylor teaches the computerized model is based on vascular image data that is recorded by a medical imaging device see for example [109], and wherein the vascular image data includes at least one of X-ray angiograms, multi-detector computed tomography ("MDCT") images, computed tomography ("CT") images, magnetic resonance imaging ("MRI") images, positron emission tomography ("PET") images, optical coherence tomography ("OCT") images, and intravascular ultrasound ("IVUS") images see for example [123- 124].
As per claims 6 and 18, Taylor teaches determine centerlines through the representation of the vascular segments in the computerized model; and determine at least one of a cross-sectional area, a diameter, or a radius at the vascular locations 
As per claims 7 and 19, Taylor teaches the vascular state score calculator is configured to use the at least one of the cross-sectional area, the diameter, or the radius at the vascular locations for determining at least one of the VSST scores for the vascular locations or the severity of stenosis for the vascular locations see for example [233- 235] and fig. 23 and 25- 26.
As per claim 8, Taylor teaches the morphometric quantity includes at least one of (i) the cross-sectional area, the diameter, or the radius at the vascular location, (ii) a vascular width at the vascular location, (iii) a vascular curvature at the vascular location, (iv) a flow capacity related to the vascular location, (v) a vascular elasticity at the vascular location, or (vi) a vascular wall composition at the vascular location (i.e., determine the location and size of the branches 857 based on morphometric models (models used to predict vessel location and size downstream of the known outlets at the outflow boundaries 324 (FIG. 8)) and/or physiologic branching laws related to vessel size) see for example [285]; [288. 298 and 301] also disclose similar limitation.

As per claims 12 and 14, Taylor teaches the VSST scores include SYNTAX Scores (i.e., physiological laws or relationships relating to coronary blood flow may be deduced, e.g., from experimental data) see for example [107]; [0125] discloses “physiological data such as the patient's blood pressure, baseline heart rate, height, weight, hematocrit, stroke volume, etc., may be measured”; [161] discloses “calculated FFR (cFFR) model that indicates the change in the ratio of coronary pressure to aortic pressure”; [171] discloses “elasticity of the vessel walls”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Huizenga et al (US PAP 2005/ 0043614) ,”Huizenga”.
As per claim 15, paragraph [145] of Taylor teaches Calcium or plaque (causing narrowing/ stenosis of a vessel) may be detected (step 246).  In an exemplary embodiment, the computer system may automatically detect the plaque.  For example, the plaque may be detected in the three-dimensional image 120 (i.e., displayed) and removed from the model 220.  The plaque may be identified in the three-dimensional image 120 since the plaque appears as areas that are even lighter than the lumens of the aorta, the main coronary arteries, and/or the branches.  Thus, the plaque may be detected by the computer system as having an intensity value below a set value or may be detected visually by the user.  After detecting the plaque, the computer system may remove the plaque from the model 220 so that the plaque is not considered as part of the lumen or open space in the vessels.  Alternatively, the computer system may indicate the plaque on the model 220 using a different color, shading, or other visual indicator (i.e., VSST) than the aorta, the main coronary arteries, and/or the branches” and [324] discloses indices relating to plaque vulnerability may be quantified. [123- 124] disclose various types of medical imaging. Taylor further teaches FFR (which as per definition supra is “…a technique used in coronary catheterization to measure pressure differences across a coronary artery stenosis to determine the likelihood that the stenosis impedes oxygen delivery to the heart muscle).
Taylor does not explicitly teach the computerized model, the unstenosed computerized model, the determination of the VSST scores for the vascular locations, 
Huizenga teaches the computerized model, the unstenosed computerized model, the determination of the VSST scores for the vascular locations, and the determination of the severity of stenosis for the vascular locations occur while the patient is undergoing catheterization (i.e., raw image data of least one point, line, plane, cross-section, or three- (or more) dimensional image of a patient's body, particularly all or a portion of a blood vessel, is gathered using a medical imaging system.  As used herein, "cross-section" will be understood to mean that the actual data embodied therein may refer to a lesser or greater quantity of data…the analysis is performed using a computer to compare the processed data for a given cross-section with at least one, and preferably several, statistically derived classifiers or predictive models for at least one, and preferably several different, healthy and diseased tissues known to exist in the vasculature.  In this way, a model of at least one cross-section of at least one blood vessel can be assembled…  For example, the three-dimensional model may show the position(s) of plaque inside the vessel.  Such models can also be used to calculate a degree of stenosis in one or more regions of a blood vessel, as well as the volume of plaque inside the particular region of the vessel.  Plaque volume can be calculated using any suitable approach.  For example, the total volume of the blood vessel's lumen in the absence of the plaque could be calculated, as can the volume of the lumen in that region in the presence of the plaque.  The difference can be used to represent the estimated volume of plaque in that region, and the degree (e.g., percentage) of stenosis can also be readily calculated.  Similarly, plaque burden can be determined, as can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Huizenga into Taylor to include catheters equipped with one or more sensors such as catheters for intravenous ultrasound, angioscopy, intravascular MR, and thermography, wherein data from said imaging techniques can also be combined for analysis, wherein other or additional data may also be included, for example, data obtained from the use of contrast agents, labeling moieties specific for one or more tissues, cell types, or ligands that, for example, comprise tissues or components of healthy or diseased vasculature, including plaque or components thereof, and wherein cardiac catheterization can help your doctor diagnose and treat problems that might otherwise cause larger issues, such as a heart attack or stroke, and therefor allow a determination of whether a blood vessel contains plaque, particularly plaque vulnerable to rupture, thus prevent a heart attack or stop a future stroke if your doctor is able to correct any problems discovered during the procedure see for example [0019].
Allowable Subject Matter
s 10- 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov